Filed 9/18/20 P. v. Dean CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E073410

 v.                                                                      (Super.Ct.No. SWF023807)

 KEITH JEROME DEAN,                                                      OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed.

         Mark D. Johnson, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Michael Pulos and Britton B.

Lacy, Deputy Attorneys General, for Plaintiff and Respondent.


                                                             1
       Defendant and appellant Keith Jerome Dean filed a petition for resentencing

pursuant to Penal Code section 1170.95,1 which the court denied. On appeal, defendant

contends the court erred by summarily denying his petition. We affirm.

                  I. FACTUAL AND PROCEDURAL BACKGROUND2

       On November 22, 2007, defendant and three companions were inside a

convenience store while the victims were purchasing beer. Defendant saw that the

murder victim had money in his pocket and planned to take it. The murder victim left the

store; defendant headed in the same direction. Shortly thereafter, defendant, who had

been hiding behind a bush waiting for the victims, hit the victim in the face, demanded

money, and hit the victim again. Defendant removed $50 from the victim’s pants’ pocket

as the victim “lay in the street.” The victim immediately “died on the spot from

cardiovascular disease and other medical conditions, but the attack was deemed by the

autopsy pathologist to be a substantial factor in contributing to his death.” (Dean, supra,

E050502.)

       A jury convicted defendant of murder (§ 187, subd. (a)) and attempted robbery

(§§ 664, 211). The jury additionally found true a special circumstance allegation that

defendant committed the murder during a robbery. (§ 190.2, subd. (a)(17).) The court




       1   All further statutory references are to the Penal Code unless otherwise indicated.

       2  On the court’s own motion, we take judicial notice of the record in People v.
Dean (July 28, 2011, E050502) [nonpub. opn.] (Dean), defendant’s appeal from the
original judgment. (Evid. Code, § 459.) We derive much of our factual recitation from
the opinion in that matter.
                                              2
sentenced him to life imprisonment without the possibility of parole. (Dean, supra,

E050502.)

       On June 4, 2019, defendant filed a petition for resentencing pursuant to

section 1170.95. The People filed a response arguing the petition should be summarily

denied because, according to readily available records, the jury had found true a robbery-

murder special circumstance, which required the jury find that defendant either intended

to kill or was a major participant acting with reckless indifference.

       At the hearing on the petition, the People argued that since the jury had been

instructed with CALCRIM No. 703, which required it find defendant acted with an intent

to kill or that he was a major participant acting with reckless indifference, the petition

should be denied. Defense counsel objected, but agreed that the People’s rendition of the

facts was as it appeared in the available record. The court denied the petition.

                                     II. DISCUSSION

       Defendant contends the court prejudicially erred in summarily denying his petition

for resentencing. We disagree.

       “Senate Bill 1437 was enacted to ‘amend the felony murder rule and the natural

and probable consequences doctrine, as it relates to murder, to ensure that murder

liability is not imposed on a person who is not the actual killer, did not act with the intent

to kill, or was not a major participant in the underlying felony who acted with reckless

indifference to human life.’ [Citation.] ‘Senate Bill No. 1437 achieves these goals by

amending section 188 to require that a principal act with express or implied malice and

by amending section 189 to state that a person can only be liable for felony murder if

                                              3
(1) the “person was the actual killer”; (2) the person was an aider or abettor in the

commission of murder in the first degree; or (3) the “person was a major participant in

the underlying felony and acted with reckless indifference to human life.”’” (People v.

Tarkington (2020) 49 Cal. App. 5th 892, 896, review granted Aug. 12, 2020, S263219.)

       Here, sufficient evidence supports a finding that defendant was the actual killer and,

therefore, per se ineligible for relief pursuant to section 1170.95. Defendant admitted he

followed the victim as he left the convenience store in order to rob him. Defendant

admitted that after hiding in the bushes, he twice punched the victim hard. Defendant

administered the second punch after the victim had fallen to the ground. The attack was

deemed by the autopsy pathologist to be a substantial factor contributing to the victim’s

death. Defendant then fled with his companions. Therefore, as the actual killer, the court

properly denied defendant’s petition. (People v. Law (2020) 48 Cal. App. 5th 811, 822

[Where there is sufficient evidence from the record of conviction reflecting that a

defendant is statutorily ineligible for section 1170.95 relief, the petition is properly

denied.].) “As a result, we conclude the denial of [the defendant’s] petition was proper.”

(Id. at p. 825.)




                                               4
                                 III. DISPOSITION

      The order denying defendant’s section 1170.95 petition for resentencing is

affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                            McKINSTER
                                                                            Acting P. J.
We concur:



MILLER
                         J.



MENETREZ
                         J.




                                           5